Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species 
Species A – Figs. 5 & 6 (Airbag cushion 82 comprises lateral end portions 90, 92 flanking a central portion 94, with both lateral end portions being an enlarged portion that is enlarged relative to the central portion 94. Airbag cushion 82 comprises primary tether 96 and secondary tether 98 both disposed within inflatable chamber 84 of the airbag cushion 82. Primary tether 96 extends longitudinally between lateral end portions 90, 92 of the airbag cushion 82 with longitudinal sides 96a, 96b thereof attached, respectively, to front and rear sides 86, 88 of the airbag cushion 82 in a central portion 94 of the airbag cushion 82. Primary tether 96 extends only between the lateral end portions 90, 92 of the airbag cushion 82 and does not extend into the lateral end portions 90, 92. Secondary tether 98 extends longitudinally between the lateral end portions 90, 92 of the airbag cushion 82 with longitudinal sides 98a, 98b thereof unattached to the front and rear sides 86, 88 of the airbag cushion 82 in the central portion 94. Secondary tether 98 has longitudinal ends 98c, 98d that are attached to the front and rear sides 86, 88 of the airbag cushion 82 at the lateral end portions 90, 92 by lateral seam portions 100a, 100b.);
Species B – Figs. 7, 8, 9A, 9B, 10A, 10B (Airbag cushion 124 comprises a single tether in place of separate primary and secondary tethers to create an enlarged lateral end portion at one lateral end only. Airbag cushion 124 includes primary tether 112 disposed therein and a secondary tether portion 114 instead of a separate secondary tether, such as the secondary tether 98 of the airbag cushion 82. The secondary tether portion 114 can be integrally and unitarily formed with the primary tether 112 to form enlarged lateral end portion 116 (shown as the left lateral end portion in FIGS. 7 and 8). The secondary tether portion 114 has a distal end 114a (shown in FIG 8) attached to first and second sides 120, 122 of an airbag cushion 124 of the airbag assembly 110 at a seam 118 formed by peripheral edges on the first and second sides 120, 122. The secondary tether portion 114 is spaced apart from the first and second sides 120, 122 of the airbag cushion 124 within the enlarged portion 116 between the primary tether 112 and the seam 118. Primary tether 112 comprises longitudinal sides 112a, 112b attached to the front and rear sides 120, 122, respectively, of the airbag cushion 124, and optionally these can be attached (e.g., via stitching) along entire extents of the longitudinal sides 112a, 112b at least in as much as the sides 112a, 112b are disposed within the central portion 94.).
Species C – Figs. 11-13 (Airbag cushion 124 comprises a rectangular tether strip 130 with a notch 132 at one end 134 thereof. Longitudinal sides 130a, 130b of the tether strip 130 is attached to the first and second sides 120, 122 of the airbag cushion 124 (see FIG. 13). Secondary tether portion 136 is integrally and unitarily formed with the primary tether 112; however, the secondary tether portion 136 is attached to the first and second sides 120, 122 in the enlarged lateral end portion 116. The secondary tether portion 136 has longitudinal sides 136a, 136b thereof attached, respectively, to the front and rear sides 120, 122 of the airbag cushion 124 in the enlarged end portion 116. The notch or recess 132 faces toward the seam 118 between the front and rear sides 120, 122 of the airbag cushion 124.);
Species D – Fig. 14 (A strip 138 can be used as the primary tether and the secondary tether portion. The strip 138 can be the same as the strip 130 described hereinabove in reference to FIGS. 11-13 except that the strip 138 includes apertures 140 defined therein. The apertures 140 can be spaced apart from longitudinal sides of the strip 138).
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species (see details above). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claims 1 and 20 appear to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
⦁	the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter;
⦁	the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries) and/or the prior art applicable to one species would not likely be applicable to another species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELYNN Y SLITERIS whose telephone number is (571)272-6675. The examiner can normally be reached Monday and Thursday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSELYNN Y. SLITERIS
Examiner
Art Unit 3614



/JOSELYNN Y SLITERIS/Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614